ARMED SERVICES BOARD OF CONTRACT APPEALS

· Appeal of --                                 )
                                               )
 Cameron Bell Corporation d/b/a                )      ASBCA No. 61856
  Gov Solutions Group (GovSG)                  )
                                               )
 Under Contract No. NOOl 78-14-D-765 l         )

 APPEARANCE FOR THE APPELLANT:                        Michael A. Killham, Esq.
                                                       Lakewood, CA

APPEARANCES FOR THE GOVERNMENT:                       Craig D. Jensen, Esq.
                                                       Navy Chief Trial Attorney
                                                      Diana L. King, Esq.
                                                      Eric D. Flores, Esq.
                                                       Trial Attorneys
                                                       Space and Naval Warfare Systems, Pacific
                                                       San Diego, CA

        OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON THE
     GOVERNMENT'S MOTION TO DISMISS FOR LACK OF JURISDICTION

        The government moves to dismiss for lack of jurisdiction appellant's appeal
from a contracting officer's final decision regarding appellant's Contract Performance
Assessment Reporting System (CPARS) rating. Appellant requests ( 1) that the Board
return this matter to the government "with guidance indicating that" the government
should have rated appellant "Satisfactory, or better"; (2) breach of contract damages;
(3) "a declaratory judgment to assist the agency, on remand, to adjust the identified
concerns"; and (4) "such other relief as the Board deems appropriate" (comp I. at 3-5).
At least in connection with the "other relief' sought, we can assess whether the
contracting officer acted reasonably in rendering the disputed performance rating or
was arbitrary and capricious and abused his discretion. See Versar, Inc., ASBCA
No. 56857, 10-1 BCA ,r 34,437 at 169,959. In other words, we may determine
whether the government acted arbitrarily and capriciously in assigning an inaccurate
and unfair performance evaluation. Micro Technologies, LLC, ASBCA Nos. 59911,
59912, 16-1 BCA ,r 36,354 at 177,236. We also have jurisdiction to determine
whether the government breached its implied contractual duty of good faith and fair
dealing, an issue that appellant raised in its claim to the contracting officer (R4, tab 1a
at 1). Versar, 10-1 BCA ,r 34,437 at 169,959. Although we do not have jurisdiction to
grant specific performance or injunctive relief, and therefore cannot order the
government to revise a CPARS rating, we may remand to require the contracting
officer to follow applicable regulations and provide appellant a fair and accurate
performance evaluation. PROTEC GmbH, ASBCA No. 61161 et al., 18-1 BCA
,i 37,064 at 180,419-20.

       In addition, we do not have jurisdiction to award monetary damages here,
because appellant's claim does not request any such damages. See Hensel Phelps
Construction Co., ASBCA No. 61517, 18-1 BCA ,i 37,101 at 180,588. Accordingly,
we grant in part the government's motion to dismiss for lack of jurisdiction to the
extent that appellant asks the Board to order the government to change its rating and
award monetary damages. Otherwise, the motion to dismiss is denied.

      Dated: May 1, 2019



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                        I concur




RitHARDSHACKLEFORD                               OWEN C. WILSON
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals

      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61856, Appeal of Cameron
Bell Corporation d/b/a Gov Solutions Group (GovSG), rendered in conformance with
the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2